                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 28, 2019
                           UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

AARON BOOTH                               §
                                          §
              Plaintiff.                  §
                                          §
VS.                                       §    CIVIL ACTION NO. 3:18–CV–00104
                                          §
GALVESTON COUNTY, ET AL.                  §
                                          §
              Defendants.                 §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court is the Memorandum and Recommendation of United

States Magistrate Judge Andrew Edison. Dkt. 213. The case was referred to Judge

Edison pursuant to 28 U.S.C. § 636(b)(1). See Dkt. 102. Pending before Judge Edison

was Plaintiffs’ Amended Motion for Class Certification (Dkt. 32).

       Defendants jointly filed Objections to the Memorandum and Recommendation.

See Dkt. 226. In accordance with 28 U.S.C. § 636(b)(1), this Court is required to “make

a de novo determination of those portions of the [magistrate judge’s] report or specified

proposed findings or recommendations to which objection [has been] made.” After

conducting this de novo review, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” Id.; see also Fed.

R. Civ. P. 72(b)(3).
      Based on the pleadings, the record and the applicable law, the Court ACCEPTS

Judge Edison’s Memorandum and Recommendation and ADOPTS it as the opinion of

the Court. It is therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 213) is
            APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)   Plaintiffs’ Amended Motion for Class Certification (Dkt. 32) is
            GRANTED; and

      (3)   The following class IS CERTIFIED under Rule 23(b)(2): “all people who
            are or will be detained in Galveston County Jail on felony and state-jail
            felony charges because they are unable to pay secured bail set at
            magistration.”

      It is so ORDERED.

      SIGNED at Galveston, Texas, this 28th day of March, 2019.


                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




                                           2
